Citation Nr: 0208856	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-17 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability. 


REPRESENTATION

Appellant represented by:	Brian M. Ramsey, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1975 to March 1976.

This matter comes back before the Board of Veterans' Appeals 
(BVA or Board) following a remand of the United States Court 
of Appeals for Veterans Claims         (Court) by Order dated 
May 8, 2001.  This matter was originally on appeal from a 
June 1999 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Cleveland, Ohio and a 
December 2000 decision of the Board.

Additional medical records were received in November 2000 
after the case had been certified to the Board by the RO; 
however, this case will not be remanded to the RO for review 
pursuant to 38 C.F.R. § 20.1304 (2001).  The issue before the 
Board is whether any etiological relationship exists between 
the claimed back condition and the veteran's military 
service.  The additional evidence submitted is not probative 
of the issue.  Thus, this evidence does not preclude a 
decision by the Board and the veteran would not be prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1. Subsequent to the Court's Remand, the Board sent a letter 
to the veteran's
counsel in October 2001, and offered counsel the opportunity 
to submit additional argument and evidence in support of the 
veteran's appeal; no additional evidence has been submitted 
and the extension granted in April 2002 for submitting 
evidence has expired.

2. By a November 1988 rating decision, the RO denied service-
connection for a
low back condition and that decision became final as the 
veteran failed to perfect an appeal to the Board.

3. Evidence received subsequent to the November 1988 decision 
is not so
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
back disability.


CONCLUSIONS OF LAW

1. VA afforded the veteran the assistance to which he was 
entitled under 38
U.S.C.A. § 5107(a) (West 1991). 

2. New and material evidence has not been presented to reopen 
a claim for
entitlement to service connection for a back disability.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to VA's Motion for Remand, the Court vacated the 
Board's December 2000 decision and remanded the appeal to the 
Board for readjudication of the veteran's claim in light of 
section 3(a) of the Veterans Claim Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
Decisions rendered by the United States of Appeals for the 
Federal Circuit after the Court's Order indicate that section 
3(a) is inapplicable to the instant claim.  See Bernklau v. 
Principi, No. 00-7122, 2002 U.S. App. LEXIS 9516, at *29 
(Fed. Cir. May 20, 2002) (holding, in part, "that section 
3(a) of the VCAA does not apply retroactively to require that 
proceedings that were complete before the Department of 
Veterans Affairs and were on appeal to the Court of Appeals 
for Veterans Claims . . . be remanded for readjudication 
under the new statute.").  Moreover, newly-enacted section 
5103A(f), set forth in section 3(a) of the VCAA, also 
provides that nothing in this section should be construed to 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  H.R. 
Rep. No. 106-781, at 11 (2000), reprinted in 2001 
U.S.C.C.A.N. 2006, 2014.  Therefore, the 'duty to assist' 
provision under 38 U.S.C.A. § 5107(a) is applicable to the 
veteran's claim rather than 3(a) of the VCAA.  In this 
regard, the Board notes that after the Court's remand, the 
veteran's counsel was given the opportunity to submit 
additional argument and evidence in support of the veteran's 
appeal.  No additional evidence has been submitted.  The 
Board will proceed with appellate review.  

Based on a review of the evidence, the Board finds that the 
evidence submitted after the unappealed November 1988 RO 
rating decision that denied the veteran entitlement to 
service connection for a low back condition is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A.    § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001);  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Evidence associated with the claims file prior to the RO's 
November 1988 decision included the veteran's service medical 
records, which indicated that the veteran was seen in 
February 1976 for complaints of back pain following a back 
injury.  No subsequent treatment was shown during service.  
The September 1988 VA examination report showed that the 
veteran reported the onset of back symptomatology in 1984, 
eight years after service.  Private medical records indicated 
that the veteran received treatment for his back.  In 
particular, records from Defiance Chiropractic Center showed 
that the veteran received treatment for his entire back due 
to a back injury he sustained in "1986."  None of the 
foregoing records contained a medical opinion associating the 
veteran's current back pathology to service. 

Evidence associated with the claims file after the RO's 
November 1988 rating decision follows.  March and May 1999 
letters from J.E.L. of Defiance Chiropractic Center show that 
the veteran has been receiving treatment for back pain since 
1987. Records from Central Behavioral Healthcare, Inc. report 
that the veteran was allowed worker's compensation for 
sprains of the lumbar and lumbosacral regions due to an 
industrial injury in July 1989.  Records from Medical College 
of Ohio and St. Luke's Hospital show treatment for back pain 
and diagnoses of back pathology.  The veteran presented 
testimony at a personal hearing before the RO that he 
suffered from back pain during service and after service and 
before his first industrial accident in 1984.  There is also 
testimony that he received treatment for his back one time 
between 1976 and 1984.  An April 1993 letter from Dr. F.M.L.  
reports that the veteran has had multiple musculoskeletal 
problems since 1987.  VA outpatient treatment records show 
that the veteran was diagnosed with spinal stenosis and mild 
degenerative disk disease in the lumbar region.  The 
foregoing records continue to show that the veteran's back 
symptomatology had its onset years after service.  These 
records also do not contain a medical opinion associating the 
veteran's current back pathology to service.  The veteran's 
statement that his current back disorder results from 
military service does not constitute competent evidence as 
lay persons are not competent to offer opinions on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95.  

The veteran contends that despite the fact that he sustained 
industrial injuries to his back in April 1984 and July 1989, 
he has suffered from back pain since service.  He asserts 
that his worker's compensation claims were denied on the 
basis that his back disorder was not related to the on-the-
job injuries.  The evidence shows that the veteran received 
worker's compensation for the July 1989 industrial injury.  
The evidence further indicates that another claim was denied 
on the basis that the statute of limitations had run.  The 
June 1988 letter from attorney D.C.K. and the August 1985 
insurance claim form that contains the written words, "not 
industrial" next to the typewritten words, "Back Disorder" 
are not probative of the issue of whether the veteran's 
current back disability is related to service.  There are no 
supporting documents which indicate the reasons why "not 
industrial" was entered on the form.

When the claim was previously considered, a nexus between the 
veteran's current back pathology and service was not 
demonstrated.  The evidence submitted in the context of the 
current claim is also deficient in this regard.  Thus, while 
the medical and testimonial evidence is new, this evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  As no new 
and material evidence has been presented, the veteran's claim 
has not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2001).

ORDER

New and material evidence has not been presented to reopen 
the claim for service connection for a back disability. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

